Citation Nr: 0023807	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for arthritis of the 
left index finger.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder disorder (major).

5.  Entitlement to an initial compensable evaluation for 
residuals of removal of a cyst from the chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years 
before retirement from military service on July 31, 1994.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to service connection for a bilateral foot 
disorder, bilateral hand frostbite, arthritis of the left 
index finger, and a bilateral hip disorder; and granted 
entitlement to service connection for a low back disability 
with assignment of a 10 percent evaluation, a left shoulder 
disability and residuals of removal of a cyst from the chin 
with assignment of a noncompensable evaluation all effective 
August 1, 1994, the day following the date of separation from 
active service.

In August 1997 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for bilateral pes planus, 
denied entitlement to service connection for residuals of 
bilateral hand frostbite, and remanded the remaining 
disabilities at issue to the RO for further development and 
adjudicative actions.





In April 1998 the RO implemented the Board's August 1997 
decision by issuing a rating decision reflecting as service-
connected pes planus with assignment of a noncompensable 
evaluation effective from August 1, 1994.  A notice of 
disagreement with the above determination has not been 
received and this claim is otherwise not considered part of 
the appellate review.

In December 1999 the RO granted an increased evaluation of 20 
percent for the low back disability and a compensable 
evaluation of 10 percent for the left shoulder disability 
both retroactive to August 1, 1994, and affirmed the 
remaining determinations previously entered.  Since the 
recent increased evaluations for low back and left shoulder 
disabilities do not represent the maximum benefit authorized 
under the rating schedule, such issues remain on appeal.  

In January 2000 the RO affirmed all determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
arthritis of the left index finger and a bilateral hip 
disability are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

2.  The veteran's service connected low back strain is 
manifested by symptomatology consistent with not more than 
moderate impairment or additional functional loss due to 
pain.  



3.  The veteran's left shoulder (major) disability 
characterized as impingement syndrome is manifested by a long 
history of ongoing symptoms including decreased ability to 
lift and work at shoulder level and above for prolonged 
periods despite episodes of physical therapy over the years.  

4.  The veteran's left shoulder disability is manifested by 
symptoms consistent with no more than limitation of motion of 
the left shoulder (major) at shoulder level. 

5.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his initial 
compensable evaluation claim for residuals of removal of a 
cyst from the chin.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
arthritis of the left index finger and a bilateral hip 
disability are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an initial evaluation in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).

3.  The criteria for an initial evaluation of 20 percent 
evaluation for a left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Code 5201 
(1999).

4.  The claim for entitlement to an initial compensable 
evaluation for residuals of removal of a cyst from the chin 
is denied as a matter of law. 38 C.F.R. § 3.655 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records shows that in late August 1989 
the veteran was treated for left supraspinatus strain which 
was attributed to a left shoulder parachute injury in 1978.  
In September 1990 he was seen for complaints of recurring 
injury to the left shoulder.  In January 1991, he was seen 
for left shoulder tendinitis with recurring pain with 
rotation motion.  In March 1991 the diagnosis was Diagnosis 
was supraspinatus tendinitis.

In October 1991 the veteran was seen for left shoulder 
problems that recurred while doing wide-arm pushups.  On 
examination no swelling or deformity was noted.  There was 
full range of motion with pain on abduction and extension 
rotation.  No tenderness to palpation was noted.  Assessment 
was possible rotator cuff injury.  In June 1992 the veteran 
was seen complaining of recurring left shoulder pain.  
Provisional diagnosis was rotator cuff tear, by history.  He 
was referred to physical therapy.  

In August 1993 the veteran was seen complaining of a 5 month 
history of low back pain.  Some improvement was noted with 
physical therapy.  An X-ray was normal.  Pain onset was noted 
following heavy lifting.  It was noted that he was an aviator 
that was currently grounded secondary to pain.  A physical 
therapy report noted left sacroiliac dysfunction and 
mechanical low back pain.   

In December 1993 the veteran was seen for recurrent left 
shoulder symptoms since 1978.  Possible onset of arthritis 
was noted.  

In March 1994, possible arthritis of the left index finger 
was noted along with possible pulled tendon/muscle in the 
shoulder.


In April 1994 the veteran was seen for low back pain with 
left hip pain for one year with prolonged sitting and after 
heavy exertion.  It was noted that X-rays were negative.  
Physical therapy gave some relief but the symptoms recurred.  
On orthopedic evaluation his gait was normal.  Squat exercise 
was normal.  Tenderness was noted at the left posterior 
superior iliac spine.  Full range of motion was noted with no 
muscle wasting.  Reflexes were intact with no radicular pain.  
It was noted that an X-ray in May 1993 revealed no 
significant abnormality.  Diagnosis was lower back pain of 
undetermined etiology (mid) probably secondary to early 
degenerative disk changes or mild disc bulge.  

In April 1994 the veteran was seen for left hip and left 
index finger symptoms.  He also complained of low back pain.  
A physical examination was within normal limits.  

A May 1994 physical examination report for retirement 
purposes was silent for any pertinent findings.  A 
musculoskeletal evaluation including the spine, left 
shoulder, hips and left index finger were normal.  A report 
of medical history referred to arthritis of the left finger, 
bursitis of the left shoulder that was painful when 
aggravated and back pain due to an injury in 1993 with 
recurring symptoms when lifting some weight or assuming 
certain positions.  

A December 1994 VA orthopedic examination report shows the 
veteran was left hand dominant.  He stated that he injured 
his left shoulder in a parachute injury.  He had immediate 
pain.  The pain was primarily with overhead activity on the 
left side.  He was treated conservatively and improved.  He 
reported injuring his low back in 1993 while lifting radios 
into a van.  

He had immediate low back pain which progressively worsened 
over the next several days.  He developed tingling in the 
lower extremity big toes.  The tingling pain went down the 
back of his legs to his great toe.  He underwent physical 
therapy for two to three months which helped.  


The veteran noted that since his injury he had never been 
completely pain free.  He had no rest pain, but did have pain 
with overhead activity, primarily with throwing and cocking-
type motion.  He had no night pain and took no medication for 
his left shoulder.  He denied weakness or instability.  

The veteran noted that after his initial improvement, he 
continued to have low back pain which was worse with 
activity.  He stated he did well with standing.  He had 
little pain with prolonged walking.  His pain was most 
significant with prolonged sitting.  He reported having 
continued radicular symptoms in the lower extremities with 
tingling into his toes bilaterally, more on the left than the 
right.  He stated the tingling-type sensation was 
intermittent.  He denied any motor weakness in the lower 
extremities.  He denied any sensory deficits.  He took 800 
milligrams of Motrin which helped.  

On objective examination of the left shoulder no swelling or 
deformity was present.  There was no pain with apprehension 
testing.  The veteran showed signs of a mild impingement to 
testing.  He had no pain to palpation over the 
acromioclavicular joint or over the anterolateral shoulder.  
He was nontender to flexion and internal and external 
rotation.  He had mild pain with abduction.  Flexion was to 
180 degrees, abduction was to 180 degrees, internal rotation 
was to 80 degrees and external rotation was to 90 degrees.  
On neurologic testing motor function to supraspinatus, 
infraspinatus was 5/5 and symmetrical without atrophy.  

On examination of the lumbar spine there was no gross or 
fixed deformity.  Paraspinal musculature was nontender to 
palpation.  No paraspinal tenderness was present.  Forward 
flexion was to 90 degrees.  The veteran was able to touch his 
fingertips to toes without difficulty.  Backward extension 
was to 45 degrees.  Right and left lateral flexion was to 30 
degrees.  Right rotation was to 45 degrees and left rotation 
was to 30 degrees.  The examiner noted that there was no 
objective evidence of pain on motion except for on rotation 
to the left and right which caused mild pain.  

On neurologic evaluation motor function in the lower 
extremities was 5/5 throughout and symmetrical.  Sensation 
was intact to pinprick and light touch.  He discriminated 
well.  No pain with straight leg raising was noted.  Reflexes 
were 2-plus at the quadriceps and 1-plus at the Achilles 
tendon. 

A January 1995 general medical examination report shows the 
veteran stated his lower back always felt tight and was worse 
with walking.  He did not have any pain radiating down his 
legs or paresthesias in his legs.  However, he did have 
paresthesias in his toes which he stated was due to his low 
back pain.  He stated that Motrin improved his discomfort.  
The left shoulder was worse with twisting motions of the 
shoulder and had difficulty throwing objects or lifting 
things over his head.  He stated his left index finger had 
pain with bending which he attributed to arthritis.  

On examination the veteran was in no acute distress.  Posture 
and gait were normal.  The skin of the facial and mouth area 
was normal.  There were no scars detected.  The low back was 
nontender to palpation.  There was normal range of motion of 
flexion and extension of the lumbar spine.  The straight leg 
raise test was normal.  In the left shoulder there was pain 
with passive range of motion on extension and abduction.  
There was normal active range of motion.  There was no 
tenderness or swelling to palpation.  Otherwise, there was no 
other swelling or tenderness of any other joint and there was 
normal range of motion in all other joints except as those 
described.  Pertinent diagnoses were chronic low back pain 
and chronic left shoulder pain with history of bursitis.  

A service clinical record in February 1995 noted treatment 
for intermittent low back pain with acute exacerbation and 
radiculopathy of the left lower extremity.  

Also of record are VA and private treatment records dating 
between approximately the mid to late 1990's.  In October 
1995 the veteran was treated for lumbar strain.  In January 
1996 chronic low back pain was noted.  

A February 1996 rheumatology consultation from Dr. ARF noted 
rheumatoid factor testing was negative or normal.  X-rays of 
the hands were normal.  X-rays of the lumbar spine revealed 
no significant abnormalities and therefore no evidence of 
discogenic disease. 

In May 1996 the veteran attended a hearing before a hearing 
officer at the RO, a transcript of which is on file (T.).  He 
testified that his left shoulder disability sometimes was 
productive of limited movement of the arm.  T-2.  He also 
reported having symptoms when lifting objects.  T-2.  He 
stated that his back was always sore.  T-2.  He was currently 
employed at Fort Irwin.  T-3.  He described sitting for 12 
hours and then standing to do his computer work.  T-3.  He 
indicated having arthritis of the left index finger but could 
not substantiate it.  T-8.  He related the onset of hip 
problems to 1993 following a back injury.  T-9.  He was 
unable to identify the affected hip.  T-9. 

In May 1996 mild intermittent chronic low back pain was 
noted.  In April 1997 the veteran was treated for lumbar 
strain.  

A private consultation report in December 1997 noted there 
was no limitation of activities of daily living.  A history 
of some joint pain in the left shoulder, right first 
metatarsophalangeal joint and left wrist were noted.  A 
musculoskeletal evaluation revealed full range of motion of 
the left shoulder.

In April 1998 the RO notified the veteran of the consequences 
of failing to report for a VA examination scheduled in 
connection with his claims.  The record shows he failed to 
report for a VA dermatology examination in June 1999 without 
good cause.

June 1999 VA orthopedic examination reports show the veteran 
related having daily low back pain that was 4/10 in intensity 
with approximately 9/10 intensity every three weeks.  He 
denied associated bowel or bladders changes.  He had physical 
therapy for his lumbar spine but had not improved his 
symptomatology.  

He was having exacerbations after any significant lifting.  
He was having radiation to the left leg and numbness into the 
top of the foot.  He stated that the ratio of leg pain to 
back pain was approximately 20 percent to 80 percent with 
back pain being predominant.  He denied having any weakness 
associated with left leg numbness.  He was having left 
shoulder difficulty with lifting and throwing.  He was having 
difficulty with his left hand with respect to stiffness or 
difficulty in flexing and extending his metacarpal phalangeal 
joints.  

On examination the "right" shoulder revealed positive Near 
and Hawkin sign.  Range of motion was described as full and 
fluid.  There was a mild positive apprehension test.  The 
acromioclavicular joint was nontender.  O'Brien's test was 
negative.  There was no asymmetry of the paraspinal or 
scapular musculature.  Sensation in the upper extremity was 
intact to light touch and pinprick as well as two-point 
discrimination.  There was also full range of motion of the 
elbow and wrist.  There was full range of motion of the neck 
without exacerbation of the shoulder symptomatology.  
Spurling sign was negative.  

Examination of the back revealed essentially normal 
examination with full fluid motion of the lumbar spine 
demonstrated.  Strength of the bilateral lower extremities 
and all major muscle groups was 5/5.  Sensation was intact to 
light touch and pinprick.  Deep tendon reflexes were 
symmetric and 2/4.  There was no paraspinal spasm or atrophy.  
There was normal heel-toe gait.  There was no lift or limp.  
The lumbar spine was nontender.  Straight leg raise test was 
negative.

Examination of the left hand was normal.  There was full 
range of motion with no deformity or swelling of the 
metatarsal phalangeal joints of the wrist.  There was no 
tenderness.

An X-ray of the left shoulder disclosed no evidence of acute 
fracture, dislocation or focal destruction.  An X-ray of the 
lumbar spine revealed mild degenerative disc disease at the 
L4-5 level.  Stable left sacroiliac degenerative changers 
were noted.  

The examination report shows that an X-ray of the lumbar 
spine revealed normal lordosis without scoliosis, mild 
posterior spondylosis throughout the lumbar spine with no 
signs of instability and good disk maintenance.  X-ray of the 
left hand was normal.  X-ray examination of the left shoulder 
was normal.  

Final diagnoses were impingement syndrome of the left 
shoulder, mechanical low back pain with radicular symptoms 
and otherwise normal examination and left dorsal hand pain.  
The examiner recorded that the veteran had an impingement 
syndrome of the left shoulder which decreased his ability to 
lift and work overhead for prolonged periods of time.  It was 
noted that lifting should be limited to 40 pounds.  

The examiner recorded that the veteran had mechanical low 
back pain with radicular symptoms which restricted the amount 
of lifting and bending.  He had a normal examination of the 
left hand that did not match his symptoms.  There was no 
functional limitation of the left hand.  The examiner's 
recommendations included orthopedic consult for impingement 
syndrome with possible injection and physical therapy.  

An addendum in August 1998 shows the claims file was reviewed 
and that the veteran's mechanical low back pain was of 
moderate severity, that there was no disability or functional 
loss of the left index finger, and that the left and right 
hips were not specifically addressed individually.

An October 1999 VA orthopedic examination report shows the 
veteran's claims file was reviewed prior to and following the 
examination.  It was noted that the veteran developed low 
back pain and left hip buttock pain in 1993 when he was 
carrying heavy weights and they suddenly dropped causing 
excruciating back pain.  On objective examination there was 
full range of motion of the lumbar spine and the left hip 
with lumbar spine flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 45 degrees, and rotation to 35 
degrees.  Negative straight leg raising on the left was 
noted.  He had tightness in the left paraspinal musculature.  
There was some pain with full extension of the left hip 
reproducing pain in the anterior thigh.  

The veteran otherwise was noted to be neurovascularly intact 
fully in motor and sensory examinations in his bilateral 
lower extremities.  X-rays of the left hip were normal.  X-
rays of the lumbar spine showed degenerative disk disease 
worse at L5-S1 with Grade I retrolisthesis of L4 on L5.

Impression was mechanical low back pain of the lumbar spine 
with degenerative disk disease worse at L5-S1 with Grade I 
lateral flexion to 45 degrees retrolisthesis of L4 on L5; 
normal left hip and symptoms of radiculopathy with radiating 
pain down the left leg with over-activity that could be 
consistent with symptomatic nerve root impingement by either 
a disk or degenerative arthritic condition.  

The examiner noted that the veteran did not appear to have 
disability of either hip.  It seemed that his pathology was 
more than likely coming from his lumbar spine.  His lumbar 
spine symptoms were more than likely due in part to the 
initial aggravating incident in 1993 where he injured his 
back.  This more than likely led to his current lumbar spine 
symptoms with recurrent radiculopathy down the left leg 
consistent with possible disk herniation or other 
degenerative arthritic condition impinging on the nerve root.  
The X-ray reports of the lumbar spine and left hip were 
considered normal by the radiologist.  


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
after date of termination of such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well- grounded claim, VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that: Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well-
groundedness), and Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there is new and 
material evidence for purposes of reopening a claim), because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

I.  Entitlement to service connection for 
arthritis of the left index finger and a 
bilateral hip disability.

Analysis

Section 5107 of Title 38, United States code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for arthritis of the left index finger and a bilateral hip 
disorder must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and current disability.  See 
Caluza, supra.

There is no evidence of record establishing that the veteran 
has arthritis of the left index finger or a disorder of 
either hip.  Because the veteran has failed to establish 
proof of a current diagnosis or disability of the left index 
finger or either hip, the Board finds that his claims of 
entitlement to service connection must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has arthritis of the left index finger or a 
bilateral hip disorder linked to service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis of arthritis of the left index finger or a 
bilateral hip disorder.  Consequently, the Board concludes 
that his claims of entitlement to service connection for 
arthritis of the left index finger and a bilateral hip 
disorder must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for arthritis of the left index finger and a bilateral hip 
disorder are not well grounded, the doctrine of reasonable 
doubt has no application to his claims.


II.  Initial increased evaluations for 
low back strain, a left shoulder 
disorder, and residuals of removal of a 
cyst from the chin.

Criteria

Disability evaluations are based as far as practicable upon 
the average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities. 

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. 38 C.F.R. §§ 4.2, 
4.41.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or mal-aligned joints, due to healed 
injury, as at least minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 

A VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59 are applicable.  VAOPGCPREC 36-97.

Under 38 C.F.R. Part 4, Diagnostic Code 5292, a 20 percent 
evaluation is provided where there is moderate limitation of 
motion of the lumbar spine.  A maximum 40 percent schedular 
evaluation is provided where there is severe limitation of 
motion of the lumbar spine.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent rating is assignable when moderate with 
recurring attacks; a 40 percent rating is assignable when 
severe with recurring attacks and intermittent relief; and a 
60 percent rating is assignable when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, for lumbosacral strain, a 20 
percent evaluation is provided where there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

A minimum 40 percent rating is provided for favorable 
ankylosis of the lumbar spine under Diagnostic Code 5289.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major arm.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 40 percent evaluation.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).

Under Diagnostic Code 5201, a 40 percent rating is assigned 
when there is limitation of motion of the major extremity to 
25 degrees from the side.  A 30 percent evaluation may be 
assigned for limitation of motion of the arm of the 
major extremity midway between the side and shoulder level or 
at the shoulder level.  A 20 percent evaluation is assigned 
for limitation of motion of the major arm at shoulder level.  

A 50 percent evaluation may be assigned for impairment of the 
humerus of the major extremity with fibrous union and a 30 
percent evaluation will be assigned for recurrent 
dislocations of the humerus of the minor extremity at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  With infrequent episodes, and guarding of 
movement only at the shoulder level, a 20 percent evaluation 
is assignable for the major or minor extremity.  Diagnostic 
Code 5202.

Diagnostic Code 5203 provides a maximum 20 percent evaluation 
for dislocation of the clavicle or scapula (major and minor) 
or where there is nonunion of the clavicle or scapula with 
loose movement (major and minor).  A 10 percent rating is 
provided without loose movement (major and minor).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board notes that separate ratings for these pathologies 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
38 C.F.R. § 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
disability under various diagnoses are to be avoided.  38 
C.F.R. § 4.14 (1999).

The provisions of 38 C.F.R. § 3.655 provide that where 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this 
section.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc. 38 C.F.R. § 3.655(a).  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim the claim 
will be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit previously 
denied or a claim for increase the claim shall be denied. 
38 C.F.R. § 3.655(b).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."
It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).
Analysis

Initially the Board finds that the veteran's claims for 
increased evaluations for his left shoulder, low back and 
chin disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left shoulder, low back and chin disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the August 1997 
remand of the case to the RO for further development and 
adjudicatory actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 19 (1991).

In this regard, the record shows that the veteran was given 
the opportunity to submit additional evidence in support of 
his claims.  The evidence consists of pertinent private and 
VA clinical data including reports of special VA orthopedic 
examinations.  The veteran was afforded the opportunity to 
present additional oral testimony and transcript of his 
hearing at the RO is of record.  There is no indication that 
there are additional outstanding records which VA has not 
attempted to obtain.  

Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Low Back Strain

The Board notes that service-connection has been solely 
established for low back strain.  However, it appears that 
symptomatology from coexisting mechanical low back pain, 
degenerative disk disease worse at L5-S1 with Grade I 
retrolisthesis of L4 on L5 and possible arthritis are 
apparently indistinguishable from service-connected low back 
strain as the RO rated the overall low back disability under 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
service-connected low back strain and other identified 
coexisting low back disabilities encompass overlapping 
symptoms and manifestations.  See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

A comprehensive review of the record shows that the veteran's 
low back disability is manifested by symptomatology 
consistent with an intervertebral disc syndrome productive of 
no more than moderate disability with recurring attacks.  The 
Board recognizes that from the time the veteran injured his 
low back in 1993 through the latest VA orthopedic examination 
in October 1999, he has generally demonstrated full range of 
motion of the low back without evidence of paraspinal 
tenderness or muscle spasm.  The examiner noted that there 
was no objective evidence of pain on motion except on 
rotation to the left and right which caused mild pain.  

On neurologic evaluation motor function in the lower 
extremities was 5/5 throughout and symmetrical.  Sensation 
was intact to pinprick and light touch.  He discriminated 
well.  No pain with straight leg raising was noted.  Reflexes 
were 2+ at the quadriceps and 1+ at the Achilles tendon.  He 
stated he did well with standing.  He had little pain with 
prolonged walking.  His pain was most significant with 
prolonged sitting.  He noted having continued radicular 
symptoms in the lower extremities with tingling into his toes 
bilaterally more on the left than the right.  He stated the 
tingling-type sensation was intermittent.  He denied any 
motor weakness in the lower extremities.  He denied any 
sensory deficits.  

The Board points out that following a recent VA orthopedic 
examination and review of the veteran's claims file, a VA 
examiner indicated that the veteran's low back disability was 
of moderate degree.

In light of the above discussion, the current evidence lacks 
verifiable objective findings of low back disability 
productive of a severe level of impairment with respect to 
limitation of motion, lumbosacral strain, or intervertebral 
disc syndrome consequently precluding a grant of the next 
higher evaluation of 40 percent under the respective 
diagnostic codes.  Significantly, there is no verifiable 
evidence of severe limitation of motion of the lumbar spine, 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, or of a severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with abnormal mobility on forced motion.

The RO has rated the veteran's low back disability by analogy 
to diagnostic code 5293 for intervertebral disc syndrome.  
Diagnostic code 5293 encompasses consideration of limitation 
of motion.  See VAOPGCPREC 36-97, spasm, neurologic pain and 
degenerative changes.  Evaluation of such symptomatology 
under diagnostic code 5292 or 5295 in addition to evaluation 
under diagnostic code 5293 would thus clearly constitute 
pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  Esteban. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that diagnostic code 5293, for intervertebral disc 
syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is warranted.

The codes applied in the veteran's case for consideration of 
an increased evaluation contemplate limitation of motion.  
However, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain, 
flare-ups, incoordination, fatigue, etc., as clinical studies 
in general and the most recent studies in particular have 
yielded no clinical objective findings to account for the 
degree of disability warranting the next higher rating.  

The veteran has complained of pain and other functional 
limitation on VA examinations due to his service-connected 
low back disability.  The Board notes that a lay person can 
provide evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

As the Board has noted earlier, this is not the veteran's 
case.  Dysfunction due to pain associated with service-
connected disability has not been supported by adequate 
pathology in the opinion of the VA examiner.  The VA examiner 
recently noted no more than a moderate degree of low back 
disability.  Accordingly, there is no basis upon which to 
predicate assignment of an increased evaluation due to 
functional limitations including pain with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As the Board has denied entitlement to an increased 
evaluation for the low back strain, there exists no basis 
upon which to predicate assignment of staged ratings.  See 
Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the low back strain.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left shoulder disability

The Board recognizes that in December 1999, the RO granted a 
compensable evaluation of 10 percent evaluation for the 
veteran's service-connected left shoulder disability by 
analogy under Diagnostic Code 5203.  The veteran's left 
shoulder symptoms characterized as impingement syndrome were 
determined to be consistent with clavicle or scapula 
impairment with nonunion without loose or malunion (also 
rated on impairment of function of contiguous joint) 
warranting a 10 percent evaluation under Diagnostic Code 
5203.

Also, the next higher rating of 20 percent under Diagnostic 
Code 5203 contemplates dislocation of the clavicle or scapula 
or nonunion with loose movement.  A review of the record 
shows that X-rays of the left shoulder are normal and 
objective evaluations are without evidence of loose movement.  
The overall record lacks findings meeting or more nearly 
approximating the criteria for a 20 percent rating under 
Diagnostic Code 5203.

Significantly, Diagnostic Code 5203 also refers to 
alternative rating impairment of function of contiguous 
joint.  With this in mind, the Board notes that while the 
veteran is able to generally achieve full and fluid range of 
motion of the left shoulder for isolated examination 
purposes, he definitely has restricted left shoulder function 
at 90 degrees (shoulder level ) and above on a daily basis.  
The Board must also consider functional loss due to pain or 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In view of the above discussion, the Board notes that the 
veteran's left shoulder (major) disability characterized as 
impingement syndrome with ongoing symptoms of decreased 
function of the left shoulder at shoulder level and above for 
prolonged periods despite episodes of physical therapy is 
consistent with the criteria for a 20 percent evaluation 
under Diagnostic Code 5201 based on limitation of the major 
upper extremity at shoulder level.  The Board finds no basis 
for a higher rating under this code especially when viewed in 
light of 38 C.F.R. §§ 4.40, 4.45, 4.59 with respect to 
functional loss due to pain on flare-ups, incoordination, 
etc.  

The Board also notes that the record is without competent 
medical evidence of left shoulder disability warranting the 
assignment of "staged ratings" and that assignment of the 
increased evaluation of 20 percent should be effective from 
the effective date of the grant of service connection.  


Residuals of removal of a cyst from the veteran's chin

The Board notes that the veteran failed to report for a VA 
dermatologic examination in June 1999 in connection with his 
claim for an initial compensable evaluation for residuals of 
removal of a cyst from the chin without good cause shown.  He 
was notified earlier by the RO of the consequences of failing 
to report for a pertinent VA examination.  See 38 C.F.R. 
§ 3.655.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
VA examination without good cause.  See  38 C.F.R. § 3.655.  
Therefore, the Board finds that the veteran's initial 
compensable evaluation claim for residuals of removal of a 
cyst from the chin must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for arthritis of the left 
index finger and a bilateral hip disability, the appeal is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for low back strain is denied. 

Entitlement to an initial evaluation of 20 percent for a left 
shoulder disability is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

Entitlement to an initial compensable evaluation for 
residuals of removal of a cyst from the chin is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

